DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2022 was filed after the mailing date of the notice of allowance on February 25, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Ralston et al. (US 2016/0002035 A1) in view of Kolaczkowski et al. (US 9,505,617 B2).
a system for production of hydrogen, the system comprising: a steam methane reformer (SMR) (300) comprising: an outer tube, wherein a first end of the outer tube is closed; an inner tube disposed in the outer tube, wherein a first end of the inner tube is open, wherein an SMR flow channel is defined within the inner tube and an annular space is defined between the outer tube and the inner tube, the SMR flow channel, created by bayonet tube (315), being in fluid communication with the annular space (see figure 3 and paragraphs 0043-0050).
 Kolaczkowski et al. discloses the use of a metallic foam as a heterogeneous catalyst substrate or catalyst (see column 5, lines 34-36; column 7, line 61 through column 8, line 64; and column 11, lines 57-63) and foam segments (see column 6, lines 22-28 and column 9, line 13 through column 10, line 27); and that a high temperature fluid-to-fluid heat exchanger for transferring heat from a higher temperature fluid flow region to a lower temperature fluid flow region, comprising inter alia wall means separating the high and lower temperature fluid flow regions and a porous ceramic foam material occupying a substantial portion of the lower temperature fluid flow region (see column 2, lines 18-31) such that it was known in the art to use ceramic foam as a means of improving heat exchange.
The combined teachings of Ralston et al. and Kolaczkowski et al. fail to disclose an SMR foam disposed in at least a portion of the annular space between the outer tube; and the inner tube; and a water gas shift (WGS) reactor comprises: a housing; and a reaction tube disposed in the housing, wherein the WGS reaction channel is defined within the reaction tube; wherein the WGS catalyst comprises a foam comprising a WGS catalyst material; wherein the WGS reactor comprises a heat transfer material disposed in the WGS reaction channel between the first WGS catalyst and the second WGS catalyst; wherein the WGS reactor comprises a heat transfer material disposed in the WGS reaction channel; and comprising an external heat transfer material disposed on an outer surface of the outer tube of the SMR.
Claims 5-10, 12-13, and 16-21 depend on claim 4.
a system for production of hydrogen, the system comprising: a steam methane reformer (SMR) (300) comprising: an outer tube, wherein a first end of the outer tube is closed; an inner tube disposed in the outer tube, wherein a first end of the inner tube is open, wherein an SMR flow channel is defined within the inner tube and an annular space is defined between the outer tube and the inner tube, the SMR flow channel, created by bayonet tube (315), being in fluid communication with the annular space; and a water gas shift (WGS) reactor (318), wherein a WGS reaction channel is defined through the WGS reactor, and wherein the WGS reaction channel is in fluid communication with the SMR flow channel, and wherein the WGS reactor (318) comprises a WGS catalyst disposed in the WGS reaction channel (see figure 3 and paragraphs 0043-0050).
	Kolaczkowski et al. discloses the use of a metallic foam as a heterogeneous catalyst substrate or catalyst (see column 5, lines 34-36; column 7, line 61 through column 8, line 64; and column 11, lines 57-63) and foam segments (see column 6, lines 22-28 and column 9, line 13 through column 10, line 27); and that a high temperature fluid-to-fluid heat exchanger for transferring heat from a higher temperature fluid flow region to a lower temperature fluid flow region, comprising inter alia wall means separating the high and lower temperature fluid flow regions and a porous ceramic foam material occupying a substantial portion of the lower temperature fluid flow region (see column 2, lines 18-31) such that it was known in the art to use ceramic foam as a means of improving heat exchange.
The combined teachings of Ralston et al. and Kolaczkowski et al. fail to disclose or suggest a system wherein the SMR comprises an outer heat exchange foam disposed in the annular space between the outer tube and the inner tube, wherein a distance between the outer heat exchange foam and a second end of the outer tube is less than a distance between the SMR foam and the second end of the outer tube.
 	Claims 22-24 and 30-31 depend on claim 11.
a system for production of hydrogen, the system comprising: a steam methane reformer (SMR) (300) comprising: an outer tube, wherein a first end of the outer tube is closed; an inner tube disposed in the outer tube, wherein a first end of the inner tube is open, wherein an SMR flow channel is defined within the inner tube and an annular space is defined between the outer tube and the inner tube, the SMR flow channel, created by bayonet tube (315), being in fluid communication with the annular space; and a water gas shift (WGS) reactor (318), wherein a WGS reaction channel is defined through the WGS reactor, and wherein the WGS reaction channel is in fluid communication with the SMR flow channel, and wherein the WGS reactor (318) comprises a WGS catalyst disposed in the WGS reaction channel (see figure 3 and paragraphs 0043-0050).
Kolaczkowski et al. discloses the use of a metallic foam as a heterogeneous catalyst substrate or catalyst (see column 5, lines 34-36; column 7, line 61 through column 8, line 64; and column 11, lines 57-63) and foam segments (see column 6, lines 22-28 and column 9, line 13 through column 10, line 27).
The combined teachings of Ralston et al. and Kolaczkowski et al. fail to disclose or suggest a system wherein the WGS catalyst comprises a foam comprising a WGS catalyst material.
Claims 15, 26-27 and 32-33 depend on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed February 3, 2022, with respect to the 112(b) rejection of claims 3-10, 12-13, 16-21 and 28-29 have been fully considered and are persuasive.  The 112(b) rejection of claims 3-10, 12-13, 16-21 and 28-29 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774